Lurton, J.
Franciola is a creditor of Herman "Waite by judgment. Execution issued tliereon from a Justice of the Peace on the fourth of April, 1890. On same day the officer having this execution summoned Hook & Lagril, employers of said Waite, to appear before the Justice on the fifth of April and answer as garnishees. On this answer of these garnishees there was judgment ftr a small sum, insufficient to satisfy the execution. On the eighteenth of April, and by virtue of same execution, another garnishment notice was served on Hook & Lagril, requiring them to appear and answer as garnishees on the nineteenth of April. The garnishees answered that they owed $19.60 for labor to the execution debtor. Judgment was rendered in favor of the garnishees, reciting that the defendant, Waite, claimed the money due him. as exempt. On the second of May a third garnishment notice was served upon Hook & Lagril to answer on the third of May. They answered that they owed Waite $10. Again judgment was rendered in favor of the garnishees, upon the ground that Waite claimed and was entitled to this money as exempt wages. An alias execution issued on the ninth of May, and the same day Hook & Lagril were a fourth time summoned to answer as garnishees. They answered that they owed him $14.30, being his wages as a painter in their employ. Thereupon the Justice rendered judgment *193against tlie garnishees, reciting that he “had already allowed said Waite the sum of thirty dollars exemption claimed by him within the thirty days or one month.” From this judgment Herman Waite, the execution debtor, appealed.
Upon the record from the Justice, including .the several former garnishment proceedings above recited, and upon an additional statement by Lagril concerning the avocation of said Waite, but not in any way affecting the facts upon which the Magistrate’s judgment rested, the judgment of the Justice was affirmed. From this judgment Herman Waite has appealed. The judgment is erroneous. The facts show that Waite "was a sign and house painter in the employ of Hook & Lagril at three dollars and fifty cents per day, payable weekly, lie was therefore a mechanic within the meaning of the ■ exemption law, and it sufficiently appears that he claimed the exemption.
The Act of 1870-71, Oh. 71, Sec. 1, found in compilation of Milliken & Vertrees at §2931, exempts from execution “thirty dollars of the wages of mechanics or other laboring men, provided that the lieu created by service of garnishment shall only affect that portion of a laborer’s wages that may be due at the time service is made, and not any future wages.” The meaning is plain. ''If the sum due at date of service of garnishment is less than thirty dollars, then it is exempt regardless of any exemptions theretofore obtained by the debtor. There is no authority for the con*194struction limiting the exemption to thirty dollars out of the wages of one month or any other particular time.
Revei’se the judgment. Judgment here in favor of garnishee. Costs of this Court and of the Circuit Court and of the Magistrate, in so far as they grew out of this garnishment, will be paid by Franciola.